 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES M. STEVENS,                                 No. 2:17-CV-2496-DMC

12                       Plaintiff,
                                                        MEMORANDUM OPINION AND ORDER
13           v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (Docs. 8 and 9), this case is before the undersigned

21   as the presiding judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c).

22   Pending before the court are the parties’ brief on the merits (Docs. 12 and 22).

23                  The court reviews the Commissioner’s final decision to determine whether it is:

24   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

25   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

26   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

27   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

28   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,
                                                        1
 1   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 2   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 3   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 4   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 5   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 6   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 7   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 8   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 9   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

11   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

12   Cir. 1988).

13                  For the reasons discussed below, the matter will be remanded for further

14   proceedings.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                               II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on September 8, 2014. See CAR 15.1

 3   In the application, plaintiff claims disability began on September 1, 2012. See id. In his opening

 4   brief, plaintiff offers the following statement of the case:

 5                          Joseph Stevens was born April 25, 1962. He completed the 10th
                    grade (AR 180) and worked continuously working unskilled physical
 6                  labor jobs; construction, property maintenance, laying sod lawns, and
                    delivering car parts (AR 36). In 2012 he married Karen Stevens and the
 7                  couple moved to California at the end of 2012. Early in 2013 Stevens
                    began to have difficulty breathing. He was evaluated at the end of 2012.
 8                  Stevens was admitted into Emergency September 2013(AR 184). Kaiser
                    tested Stevens and the x-rays found Stevens with chronic obstructive
 9                  pulmonary disease, an obstruction in his lower lung (AR 362).
                            In 2013 Kaiser’s Pulmonary team prepared to operate on Stevens
10                  to remove the obstruction in his lower lung (AR 394). The operation in
                    2014 was unsuccessful (AR 775) (AR 804). Stevens had an adverse
11                  reaction to the medications needed to treat him. He gained significant
                    weight. He became severely depressed. Stevens applied for social security
12                  disability in September of 2014 (AR 156). His date of last insured was
                    December 2014.
13

14                  Plaintiff’s claim was initially denied. Following denial of reconsideration,

15   plaintiff requested an administrative hearing, which was held on January 3, 2017, before

16   Administrative Law Judge (ALJ) Daniel Myers. In a March 27, 2017, decision, the ALJ

17   concluded plaintiff is not disabled through the date last insured (DLI)2 based on the following

18   relevant findings:

19                  1.      Through the date last insured, the claimant had the following
                            severe impairment(s): mild COPD, sarcoidosis status post partial
20                          lobectomy of the left lung, cervical spine disorder, and joint
                            dysfunction;
21
                    2.      Through the date last insured, the claimant did not have an
22                          impairment or combination of impairments that met or medically
                            equaled an impairment listed in the regulations;
23
                    3.      Through the date last insured, the claimant had the following
24                          residual functional capacity: light work; the clamant could
                            occasionally stoop, kneel, crouch, crawl, and climb stairs; he
25                          needed to avoid hazards such as unprotected heights and moving
                            machinery; he needed to avoid fumes, and pulmonary irritants;
26
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on April 19,
27   2018 (Doc. 11).
            2
                   Plaintiff last met the insured status requirements under the Social Security Act on
28   December 31, 2014. See CAR 17.
                                                        4
 1                  4.      Considering the claimant’s age, education, work experience,
                            residual functional capacity through the date last insured, and
 2                          vocational expert testimony, there were jobs that existed in
                            significant numbers in the national economy that the claimant
 3                          could have performed.

 4
                    See id. at 17-26.
 5

 6   After the Appeals Council declined review on October 20, 2017, this appeal followed.

 7

 8                                            III. DISCUSSION

 9                  In his opening brief, plaintiff argues: (1) the ALJ failed to comply with Social

10   Security Ruling 83-20 and obtain medical opinion evidence to determine the precise onset date;

11   (2) the ALJ failed to give adequate weight to the medical opinions of treating physician, Dr. Shah,

12   and examining physician, Dr. Fernando; (3) the ALJ failed to provide adequate reasons for

13   rejecting plaintiff’s statements and testimony as not credible; (4) the ALJ erred by failing to

14   address lay witness evidence provided by plaintiff’s wife, Karen Stevens; (5) the ALJ failed to

15   consider plaintiff’s mental impairments or obesity; and (6) the ALJ’s vocational finding is flawed

16   because plaintiff is unable to perform any of the jobs identified by the vocational expert.

17          A.      Determination of Onset Date

18                  Citing Diedrich v. Berryhill, 874 F.3d 634 (9th Cir. 2017), plaintiff argues the ALJ

19   violated Social Security Ruling (SSR) 83-20, which requires the ALJ to appoint a medical advisor

20   to establish a claimant’s disability onset date when there is a meaningful gap in the medical

21   records, or when the record, though complete, is ambiguous as to the onset date.3 According to

22   plaintiff, both conditions are met in this case. Plaintiff argues:

23                          Here the ALJ states Stevens did not have a mental impairment
                    during the date of last insured.(AR 17). The ALJ states “Dr. Brode
24                  determined there was insufficient evidence to make a determination as to
                    the date of last insured. (AR 18). Consultive [sic] Examiner Dr. Lacy
25                  states Stevens had been depressed for the previous four years throughout
                    the period insured (DLI) (AR 816). The ALJ discounts examining
26                  consultant Dr. Lacy’s evaluation (AR 18). As such the ALJ finds there
                    was insufficient medical evidence to establish a medically determinable
27
            3
                   Social Security Ruling 83-20 was rescinded and replaced by Social Security
28   Rulings 18-1p and 18-2p, effective October 2, 2018. See SSR 18-1p, 18-2p.
                                                     5
 1                  mental impairment through the date of last insured. Therefore there is a
                    meaningful gap in the record which requires a medical expert. Thus
 2                  (A) is met.

 3                          ***

 4                          Here the ALJ uses non-examining State agency medical
                    consultant, Dr. Jone’s determination to support his finding as to Stevens’
 5                  physical impairment. Dr. Jone states there is insufficient medical evidence
                    to establish a physical disability through the date of last insured (AR 22).
 6                  The ALJ discredits Examining Consultant Dr. Fernando who determines
                    Stevens can only walk less than two hours a day without with frequent
 7                  breaks (AR 22) (AR 768). The ALJ relies on the disability determination
                    evaluator Dr. Bayar (AR 23). Dr. Bayar states as the 2014 pulmonary
 8                  records finds Stevens can walk 320 meters [349 yards] without
                    supplemental oxygen in 6 minutes, Stevens can perform medium work.
 9                  (AR 23). In 2013- 2014 when Stevens is well within the insured period
                    Pulmonologist Dr. Shah states Steven is unable to walk 20 yards with a
10                  five-gallon bottle of water on him. Dr. Bellucci states Stevens could walk
                    less than 100 yards (AR 874). The ALJ did not address whether being able
11                  to walk 349 yards establishes Stevens is able to stand or walk for six hours
                    a day (light work). As such, because there is ambiguous medical testing
12                  which Dr. Bayar states does not show a disability but both Pulmonologists
                    make the opposite determination,
13
                    the ALJ was required to obtain a medical expert to determine whether
14                  Stevens was disabled before his date of last insured. Therefore (B) is met.

15
                    At the outset, the court does not agree with plaintiff’s statement of the law. In
16
     Dietrich, the Ninth Circuit Court of Appeals held SSR 83-20 requires the ALJ to call a medical
17
     expert to determine the onset date of disability “where the record is lacking and ambiguous as to
18
     the onset date. . . .” See Dietrich, 874 F.3d at 638 (emphasis added). The test is not, as plaintiff
19
     suggests, met if only one condition exists.
20
                    In any event, plaintiff has not indicated how the disability onset date is at issue, let
21
     alone ambiguous, because the ALJ found plaintiff was not disabled at any time since the date he
22
     alleged he became disabled through the date last insured. See CAR 26. The ALJ accepted the
23
     date plaintiff alleges he became disabled and, thus, there is no ambiguity in this regard. Plaintiff
24
     does not explain how his examples showing different opinions with respect to limitations on
25
     walking suggest any ambiguity with respect to the onset date. Similarly, plaintiff does not
26
     indicate how the ALJ’s finding there is insufficient evidence to establish a medically
27
     determinable mental impairment bears on the onset date.
28
                                                        6
 1          B.      Evaluation of Medical Opinions

 2                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 3   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 4   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 5   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

 6   opinion over another. See id.

 7                  Under the regulations, only “licensed physicians and certain qualified specialists”

 8   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

 9   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

10   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

11   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

12   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

13   substantial evidence when the opinions are consistent with independent clinical findings or other

14   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

15   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

16   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

17   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

18   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

19   workers may be discounted provided the ALJ provides reasons germane to each source for doing

20   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874
21   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

22   when opinions from “other sources” may be considered acceptable medical opinions).

23                  The weight given to medical opinions depends in part on whether they are

24   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

25   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

26   professional, who has a greater opportunity to know and observe the patient as an individual, than
27   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

28   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the
                                                        7
 1   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 2   Cir. 1990).

 3                  In addition to considering its source, to evaluate whether the Commissioner

 4   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 5   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 6   uncontradicted opinion of a treating or examining medical professional only for “clear and

 7   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

 8   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

 9   by an examining professional’s opinion which is supported by different independent clinical

10   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

11   1041 (9th Cir. 1995).

12                  A contradicted opinion of a treating or examining professional may be rejected

13   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

14   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

15   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

16   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

17   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

18   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

19   without other evidence, is insufficient to reject the opinion of a treating or examining

20   professional. See id. at 831. In any event, the Commissioner need not give weight to any
21   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

22   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

23   also Magallanes, 881 F.2d at 751.

24                  According to plaintiff:

25                         The ALJ states Dr. Shah states Stevens can perform light work.
                    However light work outside the social security realm does not mean
26                  standing six to eight hours a day lifting up to 10 pounds frequently. The
                    ALJ relies upon Dr. Bayar's findings. Dr. Bayar has never examined
27                  Stevens. He is a non-treating consulting doctor. The ALJ disregards Dr.
                    Fernando who found Stevens limited to sedentary work although Dr.
28                  Fernando examined Stevens. As such, the ALJ did not give proper weight
                                                        8
 1                  to Stevens’ treating doctors and gave more weight to the opinions of a
                    doctor who do (sic) never examined or treated Stevens. (in opposition to
 2                  the Federal Regulations as delineation in Revels v. Berryhill, (9th Cir
                    2017), Lester v. Chater, 81 F.3d 821, 830 (9th Cir.1995).) As such,
 3                  Stevens’ treating doctors find him limited to sedentary non-exertional
                    activity with the ability to rest. Therefore the ALJ's findings are not
 4                  supported by substantial evidence.

 5                  1.      Dr. Shah

 6                  As to Dr. Shah, the ALJ stated:

 7                  On June 18, 2013, Dr. Archan M. Shah, noted that the claimant was
                    restricted in physically strenuous activity but ambulatory and able to
 8                  carry out work of a light or sedentary nature (e.g., light housework,
                    office work). The claimant was not taking any medication. His record
 9                  showed that he had no known allergies. His PET scan showed faint
                    uptake 1.1 and 1.4 in the 2 LLL nodules. The probability of
10                  malignancy was about 12% (Exhibits 1F/39-51, 2F/12).

11                          ***

12                  As for the opinion evidence, I give great evidentiary weight to the
                    opinion of the claimant's long-term treating physician, Dr. Shah
13                  (Exhibit 1F/39). His opinion is consistent with and supported by the
                    medical evidence that the claimant could still work through the DLI
14                  [date last insured].

15                  CAR 21, 24.

16                  Plaintiff argues the ALJ erred by accepting Dr. Shah’s opinion plaintiff could

17   perform light work because “light work” means something else “outside the social security

18   realm.” Plaintiff’s argument is puzzling given he has asked this court to reverse the final decision

19   of the Commissioner of Social Security pursuant to authority granted by the Social Security Act.

20   The case is squarely in the realm of social security. The court finds no error in the ALJ’s reliance

21   on Dr. Shah’s opinion.

22                  2.      Dr. Fernando

23                  As to Dr. Fernando, the ALJ stated:

24                  On April 3, 2015, the claimant attended a consultative examination
                    performed by Dr. Christine E. Fernando. The doctor noted that the
25                  claimant reported a history of COPD and had a nodule in his lung. He
                    had a diagnosis of granulomatous disease, most likely, Sardoidosis. He
26                  complained of low back pain. Upon exam, he had decreased breath
                    sounds bilaterally and prolonged expiratory phase. He reported that he
27                  stopped smoking 4 years past after a 28-year history. His neck exam was
                    normal with minimal discomfort going through the range of motion. He
28                  had no radicular symptoms or restriction of motion in his neck. He
                                                       9
 1                  exhibited balance issues while performing heel stance, toe stance, and
                    tandem gait. He did not require an assistive device. He had good tone,
 2                  bilaterally, with good active motion. His strength was 5/5 in all
                    extremities. His hips, knees, and ankles were normal with full range of
 3                  motion. His shoulders, elbows, wrists, and hands were normal with full
                    range of motion. His straight leg raise test was negative both sitting and
 4                  supine. The claimant exhibited thrush in his mouth, which the doctor
                    attributed to steroid use. He was on Prednisone. He had degenerative disc
 5                  disease in his cervical spine, but his spine movement seemed normal
                    except for minimal discomfort. He complained of back pain, but had an
 6                  unremarkable back exam. He complained of swelling in his feet, and that
                    could have been related to his lung problem.
 7
                    Dr. Fernando assessed him as able to lift or carry 20 pounds occasionally
 8                  and 10 pounds frequently. He could stand and walk for less than 2 hours
                    in an 8-hour day with frequent breaks. He could sit for 6 hours in an 8-
 9                  hour day with his feet elevated. He was not restricted in bending,
                    stooping, crouching, or kneeling. He had no restriction in reaching and
10                  grasping. He was able to occasionally push and pull with his upper body
                    due to the degenerative arthritis in his cervical spine. He needed to avoid
11                  operating heavy machinery and any know allergens (Exhibit 4F).

12                  CAR 22.
13   The ALJ did not expressly say what weight was assigned to Dr. Fernando’s opinions.

14                  Plaintiff appears to argue the ALJ erred by disregarding Dr. Fernando’s opinion

15   plaintiff is limited to sedentary work. “Sedentary work” involves lifting no more than 10 pounds

16   at a time and occasionally lifting or carrying articles like docket files, ledgers, and small tools.

17   See 20 C.F.R. §§ 404.1567(a) and 416.967(a). “Light work” involves lifting no more than 20

18   pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds. See 20

19   C.F.R. §§ 404.1567(b) and 416.967(b). Plaintiff’s argument is unpersuasive because Dr.

20   Fernando opined consistent with an ability to perform light work, not sedentary work as plaintiff

21   suggests. While the ALJ did not expressly indicate the weight he assigned Dr. Fernando’s

22   opinion, it is clear he accepted the doctor’s opinion plaintiff could work at the light exertional

23   level.

24                  To the extent the ALJ erred by not expressly accepting Dr. Fernando’s opinion,

25   any error is harmless because no reasonable ALJ could have reached a different conclusion had

26   the error not occurred. See Stout v. Commissioner of Social Security, 454 F.3d 1050 (9th Cir.

27   2006); see also Carmickle v. Commissioner, 533 F.3d 1155 (9th Cir. 2008). The conclusion in

28   this case would not be any different if another ALJ explicitly rather than implicitly accepted Dr.
                                                         10
 1   Fernando’s opinion plaintiff can perform light work.

 2          C.      Credibility

 3                  The Commissioner determines whether a disability applicant is credible, and the

 4   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

 5   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

 6   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

 7   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

 8   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

 9   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

10   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

11   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

12   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

13   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

14                  If there is objective medical evidence of an underlying impairment, the

15   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

16   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

17   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

18                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
19                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
20                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
21                  be a reasonable inference, not a medically proven phenomenon.
22                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
23

24                  The Commissioner may, however, consider the nature of the symptoms alleged,

25   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

26   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the
27   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

28   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a
                                                       11
 1   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

 2   physician and third-party testimony about the nature, severity, and effect of symptoms. See

 3   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

 4   claimant cooperated during physical examinations or provided conflicting statements concerning

 5   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

 6   claimant testifies as to symptoms greater than would normally be produced by a given

 7   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

 8   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

 9                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

10   pain not credible, the Social Security Act does not require that disability claimants be utterly

11   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has

12   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

13   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.

14   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

15   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

16   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

17   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

18   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

19   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

20   activities are not easily transferable to what may be the more grueling environment of the
21   workplace, where it might be impossible to periodically rest or take medication”). Daily

22   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

23   his day engaged in pursuits involving the performance of physical functions that are transferable

24   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

25   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

26   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).
27   ///

28   ///
                                                           12
 1                 1.      The ALJ’s Analysis

 2                 At Step 4, the ALJ evaluated the credibility of plaintiff’s statements and testimony

 3   to determine his residual functional capacity. See CAR 20-24. The ALJ summarized plaintiff’s

 4   statements and testimony as follows:

 5                 On January 3, 2017, the claimant testified that he is 54 years old and has
                   an 11th grade education. He stopped working because he got married and
 6                 moved to California. His wife works and he looks after their 15-month
                   old son. The claimant stated that he has issues with his back, knees, and
 7                 feet. He tries to stay off medication. He has constant pain in his back at a
                   level of 3-4/10. He has been seeing his doctor for 3 months. He is
 8                 allergic to inhalers. He uses a nebulizer from time to time. Hot humidity
                   brings on his breathing problems. He is only able to sit for 20 minutes,
 9                 then he has to stand up. He sits in a chair with his feet on an ottoman. He
                   can only play with his son for 15 to 20 minutes. He can only lift his son
10                 for 15 to 20 minutes. The claimant stated that he has been diagnosed with
                   depression because he cannot take care of himself. Sometimes he sits and
11                 cries because he cannot do anything. He was unable to do a landscaper
                   job because he could not use a weed eater or lawn mower (Testimony).
12
                   Id. at 20.
13

14                 In finding plaintiff’s statements and testimony not fully credible, the ALJ stated:

15                 The medical evidence of record from his alleged onset date of September
                   1, 2012 through the DLI of December 31,2014 does not establish that
16                 the claimant was physically disabled. He testified that he currently tries
                   to stay off medication for issues with his back, knees, and feet. He has
17                 been seeing his doctor for 3 months (Testimony).
18                 The claimant's Kaiser record documents that he was a new member on
                   November 12, 2012. He was in treatment for chronic low back pain, and
19                 was in remission from tobacco abuse (Exhibit 1F/6).
20                 He reported starting with symptoms of breathing problems with work
                   (landscaping and construction) around March and April of 2013 (Exhibit
21                 2F/47).
22                 The next record was on May 18, 2013, and shows he called into Kaiser
                   Call Center Advice Nurse. There was no message in this contact (Exhibit
23                 1F/11).
24                 On June 6, 2013, he called the Kaiser Advice Nurse with complaints of
                   intermittent swelling and redness in his feet for the previous two weeks
25                 (Exhibit 1F/13-17).
26                 On June 11, 2013, he had an office visit for bilateral foot swelling and
                   left big toe with sharp pain. He denied chest pains, shortness of breath, or
27                 coughing. He had a skin graft on his left foot due to injury from using a
                   metal weed eater. There was no active medication on file and he had a
28                 negative systems review. His extremities showed moderately prominent
                                                     13
 1         superficial varicosities with trace pretibial edema. He had a normal EKG.
           His chest x-ray showed no acute cardiopulmonary abnormality. There
 2         was an ill-defined left lower lobe opacity with associated adjacent linear
           stranding. He was to adjust his salt intake and use support stockings for
 3         his varicose veins (Exhibit 1F/18-28).

 4         On June 18, 2013, Dr. Archan M. Shah, noted that the claimant was
           restricted in physically strenuous activity but ambulatory and able to
 5         carry out work of a light or sedentary nature (e.g., light housework,
           office work). The claimant was not taking any medication. His record
 6         showed that he had no known allergies. His PET scan showed faint
           uptake 1.1 and 1.4 in the 2 LLL nodules. The probability of malignancy
 7         was about 12% (Exhibits 1F/39-51, 2F/12).

 8         On June 19, 2013, the claimant repotted no swelling of his legs or feet.
           He reported episodes of one or both arms feeling numb in certain
 9         positions. X-rays of his cervical spine showed bilateral foraminal
           narrowing at C5-6. Results of a spirometry showed moderate airflow
10         obstruction. There was no bronchodilator challenge given (Exhibits
           1F/56-62, 2F/18).
11
           On June 24, 2013, his PET scan showed two pulmonary nodule within
12         the left lower lobe of his lung suggestive of a benign rather than a
           malignant etiology. The claimant was advised that there was no need for
13         a biopsy (Exhibit 1F/71-79).

14         On June 29, 2013, he was diagnosed with COPD, stage 1, mild (FEV1
           80-100% (Exhibit 2F/48). On October 9, 2013, he was treated in a Kaiser
15         ER for a cough and wheezing. His chest x-ray showed a 2.7 cm mass in
           the left lower lobe that had increased in size (Exhibit 1F/94-105).
16
           On January 9, 2014, he carried a diagnosis of COPD stage 1, mild, with
17         FEV1 of 80% to 100% (Exhibit 1F/130, 2F/54).

18         On January 22, 2014, he complained of dyspnea on exertion. His EKG
           was normal without ischemic changes and few risk factors for CAD so no
19         cardiac stress testing was necessary (Exhibit 2F/48).

20         On January 27, 2014, he underwent thoracoscopic surgery with lower
           lobe wedge resection (Exhibit 1F/200-383, 2F/50).
21
           On February 19, 2014, his chest x-ray showed continued interstitial and
22         patchy densities in the left lower lobe, decreased from the prior exam. He
           also had emphysematous changes at lung apices. Prior opacities at the
23         right lung base had also decreased (Exhibits 1F/387, 2F/63).

24         In April of 2014, his record indicated that he was intolerant of his
           inhalers. They caused blisters and dry mouth. He had discontinued use of
25         both inhalers (Exhibits 1F/392-394, 2F/66).

26         On May 2, 2014, the claimant reported that his oral thrush had resolved.
           He got shortness of breath with exertion. He reported feeling pretty good
27         and did not want to start any steroids (Exhibit 1F/400).

28   ///
                                            14
 1   I note that pursuant to 20 CFR 404.970(6), medical records created after
     the DLI are immaterial to this decision. However, based upon the timing
 2   of this claim and initial processing by the State agency, the claimant was
     asked to attend consultative examinations after the DLI.
 3
     On April 3, 2015, the claimant attended a consultative examination
 4   performed by Dr. Christine E. Fernando. The doctor noted that the
     claimant reported a history of COPD and had a nodule in his lung. He
 5   had a diagnosis of granulomatous disease, most likely, Sardoidosis. He
     complained of low back pain. Upon exam, he had decreased breath
 6   sounds bilaterally and prolonged expiratory phase. He reported that he
     stopped smoking 4 years past after a 28-year history. His neck exam was
 7   normal with minimal discomfort going through the range of motion. He
     had no radicular symptoms or restriction of motion in his neck. He
 8   exhibited balance issues while performing heel stance, toe stance, and
     tandem gait. He did not require an assistive device. He had good tone,
 9   bilaterally, with good active motion. His strength was 5/5 in all
     extremities. His hips, knees, and ankles were normal with full range of
10   motion. His shoulders, elbows, wrists, and hands were normal with full
     range of motion. His straight leg raise test was negative both sitting and
11   supine. The claimant exhibited thrush in his mouth, which the doctor
     attributed to steroid use. He was on Prednisone. He had degenerative disc
12   disease in his cervical spine, but his spine movement seemed normal
     except for minimal discomfort. He complained of back pain, but had an
13   unremarkable back exam. He complained of swelling in his feet, and that
     could have been related to his lung problem.
14
     Dr. Fernando assessed him as able to lift or carry 20 pounds occasionally
15   and 10 pounds frequently. He could stand and walk for less than 2 hours
     in an 8-hour day with frequent breaks. He could sit for 6 hours in an 8-
16   hour day with his feet elevated. He was not restricted in bending,
     stooping, crouching, or kneeling. He had no restriction in reaching and
17   grasping. He was able to occasionally push and pull with his upper body
     due to the degenerative arthritis in his cervical spine. He needed to avoid
18   operating heavy machinery and any know allergens (Exhibit 4F).

19   On May 18, 2015, State agency medical consultant, Dr. H. Jone, initially
     determined that there was insufficient medical evidence to establish
20   disability through the DLI. Dr. Jone did consider Dr. Fernando's exam
     (Exhibit 1A/10).
21
     At the reconsideration on August 3, 2015, State agency consultant, Dr.
22   M. Bayar, determined that the claimant could still perform medium
     exertion. He could occasionally lift and/or carry, push, and pull 50
23   pounds and 25 pounds frequently. He could stand and/or walk for about 6
     hours in an 8-hour workday. He could sit for 5 hours of an 8-hour
24   workday. He could frequently climb ropes and stairs, stoop, kneel, and
     crouch. He could occasionally climb ladders, ropes, and scaffolds. He
25   could occasionally crawl. He had no manipulative, visual, or
     communicative limitations. He needed to avoid concentrated exposure to
26   fumes, odors, dusts, gases, poor ventilation, etc. Dr. Bayar noted that Dr.
     Fernando's medical source statement was not supported by the claimant's
27   normal physical findings. Dr. Bayar noted that there was inconsistency in
     the claimant's effort PFT, and that invalidated the test (Exhibit 3A/10-
28   12).
                                       15
 1         Based upon the foregoing medical history, I find the claimant was
           capable of performing light exertional activity with environmental
 2         limitation through his DLI.

 3         In terms of the claimant's alleged impairments, the claimant testified that
           he stopped working because he got married and moved to California
 4         (Testimony). He did not stop working because of his alleged
           impairments.
 5
           While he alleged being disabled as of September 1, 2012, he did not file
 6         his claim for disability until September of 2014. This delayed filing does
           not support his allegations of disabling impairments when he waited two
 7         years to file this claim. Ironically, he filed this claim shortly before his
           DLI of December 31,2014. The medical evidence of record does not
 8         establish disability through that date.

 9         While he alleged disability as of September 1, 2012, the first medical
           evidence of impairment in his left lung did not occur until June 11, 2013,
10         with his abnormal chest x-ray (Exhibit 1F/18-28). He reported starting
           with symptoms of breathing problems with work (landscaping and
11         construction) around March and April of2013 (Exhibit 2F/47). However,
           there is no evidence of work up or treatment for breathing problems until
12         June of2013. Even so, on June 18, 2013, Dr. Archan M. Shah, noted that
           the claimant was restricted in physically strenuous activity but
13         ambulatory and able to carry out work of a light or sedentary nature (e.g.,
           light housework, office work) (Exhibits 1F/39, 2F/12).
14
           The claimant alleges disabling pain, however, on June 18, 2013, Dr.
15         Shah, noted that he was not taking any medication (Exhibits 1F/39-51,
           2F/12). While it was well after the DLI, in January of 2017, he testified
16         that he tries to stay off medication (Testimony).

17         He did not provide persuasive testimony about his alleged impairments.
           He alleges disabling impairments, however, he testified that he provides
18         daily care for his 15-month old son (Testimony). As his wife works, he
           has been providing care for his son since his son's birth. This negates his
19         further testimony that he has been diagnosed with depression because he
           is unable to care for himself. Sometimes he sits and cries because he
20         cannot do anything (Testimony). Nevertheless, the claimant's testimony
           about his current functioning does not support his allegation that he was
21         disabled through his DLI.

22         While he alleges depression, consultative examiner, Dr. Lacy, reported a
           normal mental status exam, and that was after his DLI (Exhibit 7F). State
23         agency consultant, Dr. Bilik determined that he did not have a severe
           mental impairment through his DLI (Exhibit 1A/11).
24
           Although the claimant clearly has breathing issues now, he must establish
25         disabling breathing issues through his DLI. He underwent a lobectomy
           before his DLI, however his COPD was assessed as mild at that time
26         (Exhibit 2F/48, 54). He left his last job due to relocation and not due to
           any alleged impairment. Further, in June of2013, Dr. Shah noted that he
27         could still perform light housework or office work (Exhibit 1F/39). He

28   ///
                                             16
 1   could have worked in a light office environment such as those provided
     by the vocational expert response to hypothetical 2 (See: below).
 2
     CAR 20-24.
 3

 4   2.     Plaintiff’s Contentions
 5   According to plaintiff:
 6           The ALJ may not discount the claimant's testimony regarding the
     severity of the symptoms without making "specific, cogent" findings,
 7   supported in the record, to justify discounting such testimony. Berry v.
     Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d
 8   821, 834 (9th Cir. 1995); Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th
     Cir. 1996)3 ; An ALJ must take into account a claimant's symptom
 9   testimony when determining the RFC. Laborin v. Berryhill, 867 F.3d
     1151, 1154 (9th Cir. 2017); Trevizo v. Berryhill, 862 F.3d 987, 1000 n.6
10   (9th Cir. 2017).
             Here the ALJ gave the following reasons to discredit Stevens; (1)
11   Stevens stopped working because he moved to California not because he
     was disabled. (AR 23), (2) Stevens said his onset date was nine months
12   before his doctors found the obstruction in his lung, (3) Stevens did not
     take his medication. All three of these findings are not supported by the
13   record, (4) Stevens took care of his child. . . .
             Here re; (1) the ALJ makes a distinction between an applicant
14   being disabled at work and being off work and finding themselves
     disabled. The ALJ states that Stevens quit his job and was therefore not
15   disabled. However, Stevens worked until the end of 2012. He came to
     Calfornia [sic] at the end of 2012 when he got married he enrolled in
16   Kaiser at the end of 2012. (AR 36). Stevens stated he tried to work; “lay
     some sod here awhile back while I was here in California for a friend of
17   mine, and no I laid three or four pieces of it, and I’d have to stop and
     rest. And I used to [sic] pallets at a time. But’s that’s it. (AR 46)(AR 177).
18   As such, the ALJ made a factual error. Therefore the ALJ’s finding is not
     supported by substantial evidence.
19           Here re; (2) The ALJ finds Stevens testimony not credible because
     there was a nine-month from the time Stevens states he had trouble
20   breathing and the abnormal chest x-ray. The ALJ’s logic is unclear.
     Stevens started at Kaiser at the end of 2012 (AR 177). Kaiser evaluated
21   him throughout 2013-2014. The fact that Stevens had an abnormal x-ray
     would establish reasons for his trouble breathing. As such, the ALJ’s
22   finding is not supported by law or evidence. Therefore the ALJ’s finding
     is not supported by clear and convincing reasons supported by substantial
23   evidence.
             Here re; (3) The ALJ finds that Stevens’ was not in pain because
24   he was not taking medication. On June 18, 2013, Dr. Shah noted. [sic] The
     claimant alleges disabling pain, however, on June 18, 2013, Dr. Shah
25   noted that he was not taking any medication. While it was well after the
     DLI, in January 2017, he testified that he tries to stay off medication
26   (Testimony). However, the [sic] Stevens was allergic to the medications
     and was taking prednisone. His testimony that he was unable to breathe
27   and then received a x-ray which found the reason for his impairment is not
     evidence that his impairment began at the time of the x-ray. As such, the
28
                                        17
 1   ALJ's finding is not based on medical evidence. Therefore the ALJ’s
     finding is not supported by clear and convincing reasons supported by
 2   substantial evidence.
             The Pulmonary Team documents Stevens has attempted to take
 3   several treatments for his concurrent lung disease but has had adverse
     reactions to all of them. (AR 860-1) (AR 865). Dr. Archan, MD writes
 4   since the lobectomy, Stevens is unable to use Spiriva and QVAR inhalers
     because he developed blisters and dryness in the mouth (AR 731, 732).
 5   Dr. Waterburry noted in 2016 Stevens’ intolerance of inhaled steroid is a
     “hard nut to crack”(AR 887).
 6
               ALJ: Do you use an inhaler? Nebulizer? Breathing
 7                  machine?

 8          Stevens: Very irregular, because so far everything that I've
                     been diagnosed or been prescribed, excuse me,
 9                   I've had severe allergic reaction to. There's some
                     steroid that's common in most all inhalers that I've
10                   been allergic to. (AR 40).

11            Stevens has taken a variety of medications and has adverse
     reactions. His wife in the third party statement states; his breathing has
12   gotten worse since his surgery. His feet stay swollen and he has more
     problems with is stomach with severe cramping and pain. When he tries
13   basic household chores he has spasms which have in bed for 1-3 days.
     [sic] reports that after his operation his condition has gotten worse because
14   of his adverse reactions. His legs swell, he has lesions on his body (AR
     885.) As such, Stevens has taken medication and has been unable to
15   continue the medication because of the poor reaction.
              Here re; (4) Though inconsistent daily activities may provide a
16   justification for rejecting symptom testimony, "the mere fact that a
     plaintiff has carried on certain daily activities . . . does not in any way
17   detract from her credibility as to her overall disability." Disability
     claimants should not be penalized for attempting to lead normal lives in
18   the face of their limitations. Revels v. Berryhill, 874 F.3d 648, 654 (9th
     Cir. 2017). (footnote omitted). The ALJ states Stevens has been taking
19   care of his son since birth. Stevens explained that he is limited to the care
     of his sons. The Pulmonary Medicine team states; he complaints of
20   difficulty caring for his child because of exertional dyspnea and chronic
     cough (AR 860).
21
                ALJ So, Dr. Bellucci noted that you would have to elevate
22                  your legs. You just testified you do that. How often or
                    how long during the daytime?
23               A Probably throughout the day they're probably elevated
                    five hours out of the -- out of a normal eight-hour day so-
24                  to-speak.
                 Q I guess the best example is you're taking care of your
25                  child, how long can you do something, whether it's
                    diaper, whether it's just playing with him, whether it's just
26                  watching him I guess?
                 A Watching him I can basically do that until he does
27                  something that I need to go, but as far as -- 15, 20
                    minutes is tops. I get down to play with him, and I wind
28                  up I can't do that no more. It hurts me mentally I guess is
                                       18
 1                                     what I'm trying to say. I can't play with my own son
                                       without having to -- it hurts.
 2                                 Q   I understand.
                                   A   It just
 3                                 Q   He's 15 months old. How much does he weigh? Do you
                                       know?
 4                                 A   42 pounds last time he was weighed.
                                   Q   Can you lift him?
 5                                 A   For about ten minutes.

 6                   Here Stevens is limited by his inability to breathe. He is not able to lift
                     weight and because of his depression. The level of activity he reports is
 7                   consistent with the limitations both the Consulting Examiners; As such,
                     the ALJ’s finding is not based on medical evidence. Therefore the ALJ’s
 8                   finding is not supported by clear and convincing reasons supported by
                     substantial evidence.
 9                           Therefore the ALJ failed to provide "specific, clear and convincing
                     reasons" for rejecting Stevens’ testimony concerning the severity of his
10                   symptoms. Smolen v. Chater, 80 F.3d 1273, 1281, 1284 (9th Cir. 1996)
                     (discussing factors to consider in evaluating credibility). The ALJ did not
11                   link the testimony to particular parts of the record supporting the adverse
                     credibility determination as required in Brown-Hunter v. Colvin, 806 F.3d
12                   487, 493-94 (9th Cir. 2015). As such (1), (2), (3), and (4) are factually
                     incorrect. Therefore the ALJ has not provided any reasons to discredit
13                   Stevens’ statements.

14                   3.     Disposition

15                   In this case, the ALJ provided several reasons for rejecting plaintiff’s statements

16   and testimony as to disabling symptoms as not credible, any one of which are legally sufficient if

17   supported by substantial evidence. Because the court finds the ALJ’s reasons to be supported by

18   substantial evidence, plaintiff’s arguments challenging the ALJ’s adverse credibility finding ae

19   unpersuasive.

20                   In discounting plaintiff’s credibility, the ALJ noted plaintiff’s unexplained lack of

21   treatment as well as benign objective findings between the date plaintiff alleges he became

22   disabled (September 1, 2012) and the date last insured (December 31, 2014). Specifically,

23   plaintiff alleged disability beginning in September 2012, but the ALJ noted the medical records

24   throughout the remainder of 2012 as well as for 2013 and 2014 showed no significant objective

25   findings relating to plaintiff’s allegedly disabling symptoms. See CAR 20-22. Notably, though

26   plaintiff alleges he became disabled in September 2012, he did not receive surgery until January

27   2014 – more than a year after plaintiff states he was no longer able to work due to disabling

28   symptoms. Moreover, a month following this surgery, chest x-rays revealed decreased densities
                                                        19
 1   and opacities in plaintiff’s lung. In May 2014, plaintiff reported feeling pretty good and refused

 2   steroids. Contrary to plaintiff’s assertion that “[t] ALJ’s logic is unclear,” the court finds the

 3   logic to be quite clear – plaintiff’s statements and testimony of disabling symptoms are

 4   undermined by an unexplained lack of treatment as well as documented objective findings from

 5   the alleged onset date through the date last insured. See Bunnell, 947 F.2d at 345-47; Smolen, 80

 6   F.3d at 1284.

 7                   The ALJ also noted inconsistent statements from plaintiff as to why he stopped

 8   working in September 2012. Specifically, as the ALJ observed, plaintiff claims an inability to

 9   work due to disabling symptoms, but plaintiff testified at the hearing he stopped working in

10   September 2012 because he got married and moved to California, not due to disabling symptoms.

11   See CAR 23. The ALJ properly relied on this inconsistent testimony. See Bunnell, 947 F.2d at

12   345-47; Smolen, 80 F.3d at 1284. Plaintiff contention he was unable to work once he arrived in

13   California due to disabling symptoms, that fact does not undermine the ALJ’s finding regarding

14   the reason plaintiff said he stopped working in the first place – a re-location to another state.

15                   Finally, the ALJ properly cited plaintiff’s ability to care for his infant son. As

16   indicated above, the ALJ may rely on daily activities which are inconsistent with allegations of

17   total disability where such activities reflect an ability to perform sustained work-related activities.

18   According to plaintiff, his ability to care for his child is limited in that he gets too tired after 15 to

19   20 minutes. This allegation, set forth in plaintiff’s hearing testimony, is belied by evidence his

20   wife works and, as such, plaintiff must be providing more sustained care than he admits.
21           D.      Lay Witness Evidence

22                   In determining whether a claimant is disabled, an ALJ generally must consider lay

23   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

24   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

25   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

26   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100
27   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

28   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.
                                                          20
 1   When rejecting third party statements which are similar in nature to the statements of plaintiff, the

 2   ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

 3   Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving

 4   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

 5   same reasons given for rejection of the claimant’s complaints).

 6                  Plaintiff argues:

 7                          Karen Stevens provided evidence as a thirty [sic] party. (AR 198).
                    The ALJ failed to address this important evidence. Mrs. Stevens gave
 8                  evidence as to the onset date (after surgery), the effects of his daily living
                    (spasms in his back) and the difficulty he has because of pain. As the ALJ
 9                  did not address her report the ALJ committed legal error. Therefore the
                    ALJ’s finding is not supported by substantial evidence.
10

11   Defendant concedes error and argues it is harmless. The court agrees.

12                  The Ninth Circuit has applied harmless error analysis in social security cases in a

13   number of contexts. For example, in Stout v. Commissioner of Social Security, 454 F.3d 1050

14   (9th Cir. 2006), the court stated that the ALJ’s failure to consider uncontradicted lay witness

15   testimony could only be considered harmless “. . . if no reasonable ALJ, when fully crediting the

16   testimony, could have reached a different disability determination.” Id. at 1056; see also Robbins

17   v. Social Security Administration, 466 F.3d 880, 885 (9th Cir. 2006) (citing Stout, 454 F.3d at

18   1056). Similarly, in Batson v. Commissioner of Social Security, 359 F.3d 1190 (9th Cir. 2004),

19   the court applied harmless error analysis to the ALJ’s failure to properly credit the claimant’s

20   testimony. Specifically, the court held:
21                  However, in light of all the other reasons given by the ALJ for Batson’s
                    lack of credibility and his residual functional capacity, and in light of the
22                  objective medical evidence on which the ALJ relied there was substantial
                    evidence supporting the ALJ’s decision. Any error the ALJ may have
23                  committed in assuming that Batson was sitting while watching television,
                    to the extent that this bore on an assessment of ability to work, was in our
24                  view harmless and does not negate the validity of the ALJ’s ultimate
                    conclusion that Batson’s testimony was not credible.
25
                    Id. at 1197 (citing Curry v. Sullivan, 925 F.2d 1127, 1131 (9th Cir. 1990)).
26
27   ///

28   ///
                                                       21
 1   In Curry, the Ninth Circuit applied the harmless error rule to the ALJ’s error with respect to the

 2   claimant’s age and education. The Ninth Circuit also considered harmless error in the context of

 3   the ALJ’s failure to provide legally sufficient reasons supported by the record for rejecting a

 4   medical opinion. See Widmark v. Barnhart, 454 F.3d 1063, 1069 n.4 (9th Cir. 2006).

 5                  The harmless error standard was applied in Carmickle v. Commissioner, 533 F.3d

 6   1155 (9th Cir. 2008), to the ALJ’s analysis of a claimant’s credibility. Citing Batson, the court

 7   stated: “Because we conclude that . . . the ALJ’s reasons supporting his adverse credibility

 8   finding are invalid, we must determine whether the ALJ’s reliance on such reasons was harmless

 9   error.” See id. at 1162. The court articulated the difference between harmless error standards set

10   forth in Stout and Batson as follows:

11                  . . . [T]he relevant inquiry [under the Batson standard] is not whether the
                    ALJ would have made a different decision absent any error. . . it is whether
12                  the ALJ’s decision remains legally valid, despite such error. In Batson, we
                    concluded that the ALJ erred in relying on one of several reasons in
13                  support of an adverse credibility determination, but that such error did not
                    affect the ALJ’s decision, and therefore was harmless, because the ALJ’s
14                  remaining reasons and ultimate credibility determination were adequately
                    supported by substantial evidence in the record. We never considered what
15                  the ALJ would do if directed to reassess credibility on remand – we
                    focused on whether the error impacted the validity of the ALJ’s decision.
16                  Likewise, in Stout, after surveying our precedent applying harmless error
                    on social security cases, we concluded that “in each case, the ALJ’s
17                  error . . . was inconsequential to the ultimate nondisability determination.”
18                  Our specific holding in Stout does require the court to consider whether the
                    ALJ would have made a different decision, but significantly, in that case
19                  the ALJ failed to provide any reasons for rejecting the evidence at issue.
                    There was simply nothing in the record for the court to review to determine
20                  whether the ALJ’s decision was adequately supported.
21                  Carmickle, 533 F.3d at 1162-63 (emphasis in original; citations omitted).
22
                    Thus, where the ALJ’s errs in not providing any reasons supporting a particular
23
     determination (i.e., by failing to consider lay witness testimony), the Stout standard applies and
24
     the error is harmless if no reasonable ALJ could have reached a different conclusion had the error
25
     not occurred. Otherwise, where the ALJ provides analysis but some part of that analysis is
26
     flawed (i.e., some but not all of the reasons given for rejecting a claimant’s credibility are either
27
     legally insufficient or unsupported by the record), the Batson standard applies and any error is
28
                                                        22
 1   harmless if it is inconsequential to the ultimate decision because the ALJ’s disability

 2   determination nonetheless remains valid.

 3                  Mrs. Stevens’ third-party function report is contained in the record at Exhibit 4E.

 4   See CAR 198-206. As defendant notes, Mrs. Stevens’ report is the same as plaintiff’s. Compare

 5   CAR 198-206 (Mrs. Stevens’ report dated March 22, 2015, at Exhibit 4E) and CAR 189-187

 6   (plaintiff’s report dated March 22, 2015, at exhibit 3E). Plaintiff does not contend otherwise.

 7   Because any reasonable ALJ would have properly rejected Mrs. Stevens’ statement for the same

 8   reasons the ALJ cited for rejecting plaintiff’s statements and testimony as not credible, see

 9   Valentine, 574 F.3d at 694, any error is harmless, see Stout, 454 F.3d 1050; see also Carmickle,

10   533 F.3d 1155.

11          E.      Mental Impairments and Obesity

12                  Plaintiff asserts the ALJ erred by failing to consider the combined effect of his

13   impairments, including mental impairments and obesity. Generally, plaintiff states:

14                           20 C.F.R. § 404.1529 requires (A) non-exertional and exertional
                    limitations be addressed in combination and (B) exertional limitations be
15                  addressed as to residual functional capacity. Stone v. Heckler, 752 F.2d
                    1099 (5th Cir. 1985), and Estran v. Heckler, 745 F.2d 340 (5th Circ.
16                  1984), stated that "an impairment can be considered as not severe only if it
                    is a slight abnormality which has such a minimal effect on the individual
17                  that it would not be expected to interfere with the individual's ability to
                    work irrespective of age, education, or work
18                  experience."
                             The ALJ is required Combination of impairments [sic] Lester v.
19                  Chater, 81 F. 3d 821 (9th Cir. 1995). 20 C.F.R. § 404.1520(d) states the
                    claimant's illnesses "must be considered in combination and must not be
20                  fragmentized in evaluating their effects." Beecher v. Heckler, 756 F.2d
                    693, 694-95 (9th Cir.1985) (quoting Dressel v. Califano, 558 F.2d 504,
21                  508 (8th Cir.1977). In determining whether the claimant's combination of
                    impairments equals a particular listing, the Commissioner must consider
22                  whether his "symptoms, signs, and laboratory findings are at least equal in
                    severity to the listed criteria." 20 C.F.R. § 404.1529(d)(3). 20 C.F.R. §
23                  404.1529(d) mandates the ALJ discuss the effect of (A) the combination
                    of both mental and (B) physical limitations together. (footnote omitted).
24

25   ///

26   ///
27   ///

28   ///
                                                       23
 1                  1.      Mental Impairments

 2                  According to plaintiff:

 3                          Here re; (A) Congress passed the Adult Disabilities Act, August
                    28, 19856 (50 FR35038). The ALJ must provide specific protections for
 4                  the evaluation of mental impairments. Where there is a colorable claim of
                    mental illness, the ALJ must apply the special technique. The ALJ must
 5                  apply the mental limitations to the residual functional capacity
                    evaluation. The ALJ must use medical authority. The ninth circuit
 6                  emphasizes the application of the technique is not optional. Keyser v.
                    Comm’r of Soc. Sec. Admin.,648 F.3d 721, 726 (9th Cir. 2011).
 7                          Here the ALJ finds that Stevens does not have a severe mental
                    impairment because he has not received treatment before the date of last
 8                  insured December 2014. The ALJ disregarded the State’s Psychological
                    Consultant Dr. Lacy who finds Stevens is severely depressed and has
 9                  been for the previous four years (AR 816). The ALJ disregards Licensed
                    Counselor Nelson [sic] Stevens has episodes of deterioration or
10                  decompensation (AR 944). Most recent episodes were on 11/26/2016
                    where he caused car accident due to anger and irritability related to
11                  bipolar disorder (AR 944). Nelson diagnoses Stevens with bipolar
                    disorder and PTSD (AR 942). Evidence must be viewed globally. As
12                  such, the ALJ did not properly address Stevens’ mental impairment. As
                    such (A) and (B) were not met. Therefore the ALJ did not address the
13                  combination of impairments as required by 20 C.F.R. § 404.1529(d)(3).
14   Plaintiff’s argument is unpersuasive because he relies on evidence relating to his mental condition

15   after the alleged onset date. Such evidence is immaterial to the time period at issue. See 20

16   C.F.R. § 404.970(6).

17                  2.      Obesity

18                  Plaintiff contends:

19                          SSR 02-1p requires the ALJ to address a claimant’s obesity as to
                    possible limitations in residual functioning. In 2012 [plaintiff] weighted
20                  [sic] 254 at 6’7 with a BMI of 28.61 (AR 270). In January of 2014 he
                    weighed 284 and his BMI shot to 31.98(AR 415). In 2016 Stevens weight
21                  jumped to 324 lbs (BMI of 37.5) which SSR 02-1 titles extreme obesity.
                    SSR 02-1 finds obesity correlated with mental health and fatigue. (AR
22                  864). Stevens lack of mobility, pain and spasms and swelling in his feet
                    entwined with his obesity are products of his physical impairment. These
23                  limitations were not addressed by the ALJ. As such the ALJ committed
                    legal error not addressing obesity as a limitation as required by SSR 02-
24                  1p. Therefore the ALJ’s finding is not supported by substantial evidence.
25   ///

26   ///
27   ///

28   ///
                                                      24
 1                   In 1999, obesity was removed from the Listing of Impairments.4 Obesity may

 2   still enter into a multiple impairment analysis, but “only by dint of its impact upon the claimant’s

 3   musculoskeletal, respiratory, or cardiovascular system.” Celaya v. Halter, 332 F.3d 1177, 1181

 4   n.1 (9th Cir. 2003). Thus, as part of his duty to develop the record, the ALJ is required to

 5   consider obesity in a multiple impairment analysis, but only where it is “clear from the record

 6   that [the plaintiff’s] obesity . . . could exacerbate her reported illnesses.” Id. at 1182; see also

 7   Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005) (distinguishing Celaya and concluding that

 8   a multiple impairment analysis is not required where “the medical record is silent as to whether

 9   and how claimant’s obesity might have exacerbated her condition” and “the claimant did not

10   present any testimony or other evidence . . . that her obesity impaired her ability to work”).

11   Where a multiple impairment analysis is not required, the ALJ properly considers obesity by

12   acknowledging the plaintiff’s weight in making determinations throughout the sequential

13   analysis. See Burch, 400 F.3d at 684.

14                   In this case, the court finds a multiple impairment analysis was not required with

15   respect to plaintiff’s obesity because plaintiff never claimed obesity impaired his ability to work.

16   See id. Nonetheless, the ALJ erred by failing to acknowledge plaintiff’s weight at any point in

17   the hearing decision. See id. Because the hearing decision does not reflect the ALJ even knew

18   plaintiffs was obese, the court cannot say the error was harmless. It is quite possible another

19   ALJ, recognizing plaintiff’s obesity, may reach a different conclusion. Stout, 454 F.3d at 1056.

20   The matter will be remanded to allow the Commissioner to make specific references and/or
21   findings as appropriate regarding plaintiff’s weight.

22   ///

23   ///

24   ///

25   ///

26
27           4
                    Under SSR 02-01p, a person with body mass index (BMI) of 30 or above is
     considered obese. BMI is the ratio of an individual’s weight in kilograms to the square of height
28   in meters (weight divided by square of height).
                                                      25
 1          F.      Vocational Finding

 2                  The Medical-Vocational Guidelines (“Grids”) provide a uniform conclusion about
 3   disability for various combinations of age, education, previous work experience, and residual
 4   functional capacity. The Grids allow the Commissioner to streamline the administrative process
 5   and encourage uniform treatment of claims based on the number of jobs in the national economy
 6   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,
 7   460-62 (1983) (discussing creation and purpose of the Grids).
 8                  The Commissioner may apply the Grids in lieu of taking the testimony of a
 9   vocational expert only when the Grids accurately and completely describe the claimant’s abilities
10   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.
11   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the
12   Grids if a claimant suffers from non-exertional limitations because the Grids are based on
13   exertional strength factors only.5 See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b).
14   “If a claimant has an impairment that limits his or her ability to work without directly affecting
15   his or her strength, the claimant is said to have non-exertional . . . limitations that are not covered
16   by the Grids.” Penny v. Sullivan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,
17   Subpart P, Appendix 2, § 200.00(d), (e)). The Commissioner may, however, rely on the Grids
18   even when a claimant has combined exertional and non-exertional limitations, if non-exertional
19

20
            5
                     Exertional capabilities are the primary strength activities of sitting, standing,
21   walking, lifting, carrying, pushing, or pulling and are generally defined in terms of ability to
     perform sedentary, light, medium, heavy, or very heavy work. See 20 C.F.R., Part 404, Subpart
22   P, Appendix 2, § 200.00(a). “Sedentary work” involves lifting no more than 10 pounds at a time
     and occasionally lifting or carrying articles like docket files, ledgers, and small tools. See 20
23   C.F.R. §§ 404.1567(a) and 416.967(a). “Light work” involves lifting no more than 20 pounds at
     a time with frequent lifting or carrying of objects weighing up to 10 pounds. See 20 C.F.R. §§
24   404.1567(b) and 416.967(b). “Medium work” involves lifting no more than 50 pounds at a time
     with frequent lifting or carrying of objects weighing up to 25 pounds. See 20 C.F.R. §§
25   404.1567(c) and 416.967(c). “Heavy work” involves lifting no more than 100 pounds at a time
     with frequent lifting or carrying of objects weighing up to 50 pounds. See 20 C.F.R. §§
26   404.1567(d) and 416.967(d). “Very heavy work” involves lifting objects weighing more than 100
     pounds at a time with frequent lifting or carrying of objects weighing 50 pounds or more. See 20
27   C.F.R. §§ 404.1567(e) and 416.967(e). Non-exertional activities include mental, sensory,
     postural, manipulative, and environmental matters which do not directly affect the primary
28   strength activities. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(e).
                                                         26
 1   limitations do not impact the claimant’s exertional capabilities. See Bates v. Sullivan, 894 F.2d

 2   1059, 1063 (9th Cir. 1990); Polny v. Bowen, 864 F.2d 661, 663-64 (9th Cir. 1988).

 3                  In cases where the Grids are not fully applicable, the ALJ may meet his burden

 4   under step five of the sequential analysis by propounding to a vocational expert hypothetical

 5   questions based on medical assumptions, supported by substantial evidence, that reflect all the

 6   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,

 7   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient

 8   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See

 9   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).

10                  Hypothetical questions posed to a vocational expert must set out all the substantial,

11   supported limitations and restrictions of the particular claimant. See Magallanes v. Bowen, 881

12   F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not reflect all the claimant’s limitations, the

13   expert’s testimony as to jobs in the national economy the claimant can perform has no evidentiary

14   value. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While the ALJ may pose to

15   the expert a range of hypothetical questions based on alternate interpretations of the evidence, the

16   hypothetical that ultimately serves as the basis for the ALJ’s determination must be supported by

17   substantial evidence in the record as a whole. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th

18   Cir. 1988).

19                  At Step 5, the ALJ concluded plaintiff could through the date last insured perform

20   work that existed in significant numbers in the national economy. The ALJ stated:
21                  In determining whether a successful adjustment to other work can be
                    made, I must consider the claimant's residual functional capacity, age,
22                  education, and work experience in conjunction with the Medical-
                    Vocational Guidelines, 20 CFR Part 404, Subpart P, Appendix 2. If the
23                  claimant can perform all or substantially all of the exertional demands at
                    a given level of exertion, the medical-vocational rules direct a conclusion
24                  of either "disabled" or "not disabled" depending upon the claimant's
                    specific vocational profile (SSR 83-11). When the claimant cannot
25                  perform substantially all of the exertional demands of work at a given
                    level of exertion and/or has nonexertional limitations, the medical-
26                  vocational rules are used as a framework for decision making unless there
                    is a rule that directs a conclusion of "disabled" without considering the
27                  additional exertional and/or nonexertional limitations (SSRs 83-12 and
                    83-14). If the claimant has solely nonexertional limitations, section
28
                                                       27
 1                   204.00 in the Medical-Vocational Guidelines provides a framework for
                     decision making (SSR 85-15).
 2
                     Through the date last insured, if the claimant had the residual functional
 3                   capacity to perform the full range of light work, a finding of "not
                     disabled" would be directed by Medical-Vocational Rule 202.11.
 4                   However, the claimant's ability to perform all or substantially all of the
                     requirements of this level of work was impeded by additional
 5                   limitations. To determine the extent to which these limitations erode the
                     unskilled light occupational base, through the date last insured, I asked
 6                   the vocational expert whether jobs existed in the national economy for an
                     individual with the claimant's age, education, work experience, and
 7                   residual functional capacity. The vocational expert testified that given all
                     of these factors the individual would have been able to perform the
 8                   requirements of representative occupations such as

 9                           ● Office Helper (DOT 239.567-010) with an SVP of 2
                               (unskilled) and light exertion. There are 112,000 such
10                             positions in the nation.

11                           ● Information Clerk (DOT 237.367-018) with an SVP of 2 and
                               light exertion. There are 83,000 such positions in the national
12                             economy.

13                           ● Mail Room Clerk (DOT 209.687-026) with an SVP of 2 and
                               light exertion. There are 68,000 such positions in the national
14                             economy.

15                   Pursuant to SSR 00-4p, I have determined that the vocational expert's
                     testimony is consistent with the information contained in the Dictionary
16                   of Occupational Titles.

17                   Based on the testimony of the vocational expert, I conclude that, through
                     the date last insured, considering the claimant's age, education, work
18                   experience, and residual functional capacity, the claimant was capable of
                     making a successful adjustment to other work that existed in significant
19                   numbers in the national economy. A finding of "not disabled" is
                     therefore appropriate under the framework of the above-cited rule.
20
                     CAR 25-26.
21

22                   According to plaintiff, the ALJ erred because, for the reasons argued elsewhere,

23   the record does not support the ability to perform light work. As to the specific jobs identified by

24   the vocational expert, plaintiff asserts:

25                           Social Security Ruling 82-41 Where transferability is at issue, (1)
                     the same or a lesser degree of skill is required, because people are not
26                   expected to do more complex jobs than they have actually performed (i.e,
                     from a skilled to a semiskilled or another skilled job, or from one
27                   semiskilled to another semiskilled job). . . . [¶] Stevens has never worked
                     in an office. His jobs were unskilled. Under the medical-vocational rules
28                   he is not required to retrain. As Stevens was 51 at the time of his onset. He
                                                       28
 1                  was approaching advanced age. He is disabled as he has a 10th-grade
                    education and has worked primarily physical jobs. He has no direct
 2                  transferable skills. In order to have directly transferable skills, he would
                    have to have worked in the field recently and be able to immediately use
 3                  those skills. In the last 10 years, office skills require the use of a computer
                    and the ability to work with other technical machines. As such, Stevens’
 4                  [sic] does not have the prerequisites to work any of the jobs the ALJ has
                    listed. Therefore the ALJ has not met his burden of proof at Step five.
 5

 6                  As discussed above, the matter will be remanded in light of the ALJ’s failure to

 7   reference plaintiff’s obesity in the hearing decision. The court therefore declines to express an

 8   opinion on the current vocational findings as they are rendered moot on remand.

 9

10                                          IV. CONCLUSION

11                  For the foregoing reasons, this matter will be remanded under sentence four of 42

12   U.S.C. § 405(g) for further development of the record and/or further findings addressing the

13   deficiencies noted above.

14                  Accordingly, IT IS HEREBY ORDERED that:

15                  1.      Plaintiff’s motion for summary judgment (Doc. 12) is granted;

16                  2.      Defendant’s motion for summary judgment (Doc. 22) is denied;

17                  3.      The Commissioner’s final decision is reversed and this matter is remanded

18   for further proceedings consistent with this order; and

19                  4.      The Clerk of the Court is directed to enter judgment and close this file.

20
21

22   Dated: March 28, 2019
                                                          ____________________________________
23                                                        DENNIS M. COTA
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        29
